                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 ERVIN J. MARSHALL, JR.,

            Plaintiff,

            v.                                            Case No. 18-2385-JWL

 BNSF RAILWAY COMPANY,

            Defendant.


                              AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 31) to amend the scheduling order

entered in this case. For good cause shown, the motion is granted. The scheduling order

is amended as follows:

       a)        All discovery shall be commenced or served in time to be completed by July

1, 2019.

       b)        The final pretrial conference is rescheduled from June 18, 2019 to July 19,

2019 at 10:30 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than July 5, 2019, defendant shall submit the parties= proposed

pretrial    order        as     an    attachment     to     an    e-mail     directed     to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court=s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of
the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

       f.         All dispositive motions shall be filed by July 26, 2019.

       g.         The case shall remain set for trial on a trial calendar that will begin on

January 6, 2020. The trial setting may be changed only by order of the judge presiding

over the trial.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated June 6, 2019, at Kansas City, Kansas.

                                                      s/ James P. O=Hara
                                                     James P. O=Hara
                                                     U.S. Magistrate Judge




                                                2
